DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
The Examiner has carefully considered the amendments and Remarks by Applicant filed Feb. 12, 2021.  However, there are new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph below and suggestions by the Examiner.  
Claims 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, line 6, Applicant recites “. . . until each specimen fractures. . .”, this is indefinite, since the term “specimen” was not previously recited.  The Examiner interprets “each specimen” should be “each of the plurality of samples”.  
is exposed. . .”.  Applicant implies an exposing step in the glass or glass ceramic component with the term “is exposed”.  The only step of exposing claimed is exposing a plurality of samples of the glass or glass ceramic component.  Therefore, the claim is still unclear.  
In the Remarks, Applicant states the “applied force (F)” and “length (L)” are pre-defined.  Therefore, the Examiner recommends Applicant clarify claim 12 with the “applied force (F)” and “length (L)” as follows:  “. . . using a pre-defined applied force (F) in Newton across a pre-defined length (L) in meters to which the glass or glass ceramic is designed to be exposed . . .” in order to clarify the claim.
The Examiner also recommends in the predefining a minimum service life (t) step, in line 14 to modify the line as follows:  “which the glass or glass ceramic is designed to be exposed . . .”. to further clarify claim 12.  Claims 13-15 depend from claim 12, and are indefinite for the same reasons as claim 12 above.
	Regarding claim 13, the Examiner acknowledges the amendment to claim 13 to clarify calculating using the relationship.  However, claim 13 is still unclear as to what steps are required in calculating using the relationship that is fitted to measure values of the plurality of samples by varying the parameter const., and the stress corrosion coefficient n so that the stress coefficient n may be determined.  In claim 12, there appears to be only one value for the parameter defined as mechanical tensile stress that is increasing by a rate             
                
                    
                        σ
                    
                    ˙
                
            
        r required for calculating a mechanical tensile stress (σB,c).  It is f how the             
                
                    
                        σ
                    
                    ˙
                
            
        r is selected, since only one value of             
                
                    
                        σ
                    
                    ˙
                
            
        r was defined in claim 12.  In the specification (PGPUB [0026]), the term             
                
                    
                        σ
                    
                    ˙
                
            
         is listed as a rate of stress increase for the stress corrosion coefficient, instead of             
                
                    
                        σ
                    
                    ˙
                
            
        r, and Applicant references using different rates of stress increase, which implies more than one value for the parameter defined as mechanical tensile stress that is increasing by a rate             
                
                    
                        σ
                    
                    ˙
                
            
        r required for claim 13.  Please clarify claim 13.
Based on the amendment to claim 12 clarifying a plurality of samples of glass or glass ceramic material whose surface is treated in the same manner as the glass or glass ceramic component and Applicant’s Remarks stating the “applied force (F)” and “length (L)” are predefined”, the Examiner withdraws the rejection of claims 14 and 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.  
Allowable Subject Matter
If Applicant amends claim 12 as suggested by the Examiner in the rejection of claim 12 under 35 U.S.C. 112 (pre-AIA ), second paragraph, claims 12 and 14-15 appear to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the claimed steps of exposing a plurality of samples of glass or glass ceramic, fitting a three-parameter Weibull distribution, predefining a minimum service life of the glass or glass ceramic component to which the glass or glass ceramic component is designed to be exposed, calculating a mechanical tensile stress from the claimed relationship in claim 12, setting a maximum stress to less than or equal to the mechanical tensile stress, calculating a section modulus of the glass or glass ceramic component from the maximum stress using a predefined applied force across a predefined length to which the glass or glass ceramic component is designed to be exposed from the claimed relationship in claim 12, and forming the glass or glass ceramic component with the section modulus.

EXAMINER’S Comments – Notice of References Cited
The Examiner notes in the notice of references dated Nov. 13, 2020, the wrong reference was submitted for the Schott reference (SCHOTT technical Information no. 33, “Design strength of optical glass and ZERODUR®”, SCHOTT AG Mainz, 10 pages, Oct. 2004).  The Examiner is resubmitting the Schott reference for the file.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741